       Case 3:20-cr-00088-TSL-FKB Document 40 Filed 10/05/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 3:20-cr-88-TSL-FKB

MARK ANTHONY COLEMAN


     GOVERNMENT’S RESPONSE TO DEFENDANT’SMOTION FOR PRODUCTION
        AND INSPECTION OF BRADY MATERIALS AND/OR INFORMATION
                     WHICH MAY LEAD TO EVIDENCE


       The United States (hereafter the “Government”), by and through the undersigned

Assistant United States Attorney, files this Response to Defendant’s Motion for Production and

Inspection of Brady materials and/or information which may lead [to] evidence. Specifically, the

Government opposes those portions of the motion that are outside the scope of the discovery

order previously given by this Court, and those portions which are not required by law.

       In his motion, the Defendant requests production of the following items within a

reasonable time:

       1. Information tending to indicate that Defendant is not guilty of the offenses

           alleged in the indictment[s].

       To the extent that these items exist, the Government has already produced discovery to

the defendant on August 17, 2020.

       2. Information showing Defendant’s reputation for honesty, integrity, and/or

           trustworthiness.

       This request is inapplicable in the instant case and the Government does not have

information regarding this request.



                                                1
       Case 3:20-cr-00088-TSL-FKB Document 40 Filed 10/05/20 Page 2 of 5




       3. Information showing the reputation for honesty, integrity, and/or

           trustworthiness, and/or any criminal record of any witness called by the

           Government, including any complaining witness.

       The Government will provide the Defendant information, along with its witness list, five

(5) days prior to the trial on the merits, in accordance with this Court’s discovery order and

Giglio v. United States, 405 U.S. 150 (1972).

       4. Names of any individuals who made an arguably favorable statement about the

           Defendant, or who indicated to law enforcement that Defendant is not guilty of

           the crimes alleged in the indictment[s], or that the Defendant might not have had

           the intent to commit the crimes alleged in the Indictment[s].

To the extent that these items exist, the Government already has produced or made available to

the Defendant any items relevant to this cause.

       5. Any and all photographs, text messages, or recorded audio or video recordings,

           sent from or received from the minor, or evidencing any calls made to or

           received by the minor which in any way concern the crimes alleged in the

           Indictment[s].

This discovery request is inapplicable because the Defendant is already in possession of any

existing items under this section to which he is entitled.

       6. All medical records pertaining to the minor, [ ] produced or generated within the

           previous 5 years.

The request is inapplicable in the instant case.




                                                   2
       Case 3:20-cr-00088-TSL-FKB Document 40 Filed 10/05/20 Page 3 of 5




       7. The identification and copies of any and all tangible objects allegedly altered,

            destroyed, mutilated, concealed, or covered up by the Defendant as alleged in the

            Indictment.

            The information has been made available to the Defendant through the Government’s

            discovery produced on August 17, 2020.

       8. The identification of all male and female individuals with whom the minor,

            dated or engaged in sexual contact or actions within the previous 5 years.

       To the extent if any exists, Federal Rules of Evidence 403 and 412, bar any evidence of

the victim’s prior sexual history.

       9.   The identification of any other male or female individuals with whom the minor

            alleges attempted to knowingly persuade, induce, entice, and/or coerce her into

            engaging in sexual activity.

       To the extent if any exists, Federal Rules of Evidence 403 and 412, bar any evidence of

the victim’s prior sexual history.

       10. The identification of the origin, date of purchase, and intended use of the

            pregnancy test discovered in the minor’s room or in her personal belongings.

            To the extent if any exists, Federal Rules of Evidence 403 and 412, bar any evidence

            of the victim’s prior sexual history.

       11. Any all juvenile court or arrest records pertaining to the minor.

       Mississippi Code, Section 43-21-261(1) ensures the confidentiality of records involving

children of the Youth Court but allows disclosure if any exist, subject to the “confidentiality

requirements of Section 43-21-261(1). The Government acknowledges its discovery obligations




                                                    3
       Case 3:20-cr-00088-TSL-FKB Document 40 Filed 10/05/20 Page 4 of 5




pursuant to Fed. R. Crim. P. 16 and Fed. R. Evid. 609(d). The Government filed a separate

motion regarding the barring of requested information and will follows the orders of the Court.

       12. The identification, origin, and date of receipt by the minor of the “porn”

           photographs allegedly forwarded to the Defendant.

           This request was produced in discovery material on August 17, 2020.

       13. Any and all Mississippi Department of Human Services (DKS) records

           pertaining to the minor and produced or generated within the previous 5 years.

       The Government submits this request is outside the scope of the Government’s discovery

obligation and is irrelevant to charged offenses.

       14. Information which arguably could be helpful or useful to the defense in

           detracting from the probative force of the Government’s evidence, including

           impeachment evidence, or which arguably could lead to such information,

           including information that the Defendant might not have had the intent to

           commit the crimes alleged in the Indictment. This request includes, but is not

           limited to, the following information, regarding any potential witness, informant

           or any Government agent who has been involved in the investigation of this case:

       The Defendant is not entitled to this material on the basis that it is beyond the scope of 18

U.S.C. § 3500. Under 18 U.S.C. § 3500, “no statement or report in the possession of the United

States which was made by a Government witness or prospective government witness (other than

the defendant) shall be the subject of subpoena, discovery, or inspection until said witness has

testified on direct examination in the trial of the case.” The Government is not required by this

statute, or by any rule of criminal procedure, to produce any other statements.




                                                    4
       Case 3:20-cr-00088-TSL-FKB Document 40 Filed 10/05/20 Page 5 of 5




        As to subsections (a) through (q), the Government submits that these requests do not

apply because no such information exist, outside the scope of the discovery order and is

inapplicable.

        Excepting exculpatory information, the Defendant is not entitled to the requested

information. All exculpatory evidence, to the extent it may exist, has been produced to the

Defendant.

                                                        Respectfully submitted,

                                                        D. MICHAEAL HURST, JR.

                                                By:     /s/ Glenda R. Haynes
                                                        Assistant United States Attorney
                                                        MB # 2132
                                                        501 E. Court St., Ste. 4.430
                                                        Jackson, Mississippi 39201
                                                        601-965-4480


                Dated: October 5, 2020.




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2020, I electronically filed the foregoing with the

Clerk of the Court using the Electronic Case Filing System (ECF), which served to send

notification of this filing to counsel of record.

        This the 5th day of October, 2020.



                                                        /s/Glenda R. Haynes_____
                                                        GLENDA R. HAYNES
                                                        Assistant United States Attorney




                                                    5
